Douglas, J.,
concurring. I am constrained to concur in the opinion of the Court, as a. matter of law as well as justice, under the peculiar circumstances of this case. And yet I am not inadvertent to the cases of Lynde v. Lynde, 181 U. S., 183, and Audubon v. Shufeldt, Ibid., 575. In the former it was held (after the rendition of our former opinion in this case), on appeal fromi the Court of Appeals of New York, that the Courts of that State were'bound by a decree for ali*146mony rendered, in the State of New Jersey only to the extent of the alimony therein declared to be due and payable at the rendition of the decree. the Court says, on page 187: “The decree (in New Jersey) for the payment of $8,840 was for a fixed sum already due, and the judgment of the Court below was properly restricted to that. the provision of the payment for alimony in the future was subject to the discretion of the Court of Chancery of New Jersey, which might at any time alter it, and was not a final judgment for a fixed sum. the provisions for bond sequestration, receiver and injunction, being in the nature of execution, and not of judgment, could have no extra'territorial operation; but the action of the Courts of New York in these respects depended upon the local statutes and practice of the State, and involved no Federal question.”' I have quoted this paragraph because it clearly and forcibly expresses my reasons for dissenting from the former opinion of this Court in the case at bar. However, this Court decided that the Illinois judgment fox future alimony was a final judgment, which could neither be reviewed nor modified in- the Courts of this State. that decision became the law of this case, and is now binding to that extent upon this Court. Setzer v. Setzer, 129 N. C., 296; Illinois v. Railroad, 184 U. S., 77.
In Audubon v. Shufeldt, 181 U. S., 375, the Court held that “alimony, whether in arrear at the time of an adjudication in bankruptcy, or accruing afterwards, is not provable in bankruptcy, or barred by the discharge.”
As this is a Federal question, I would feel bound by this decision if it directly applied to the peculiar facts of the case at bar. the decision is evidently based upon the dominating idea that a decree for alimony-is not a final judgment or decree. the Court says, on page 577: “Generally speaking, alimony may be altered by the Court at any time, as the circumstances of the parties may require. The decree of a *147court of one State, indeed, for the present payment of a definite sum of money as alimony, is a record wbicb is entitled to full faitb and credit in another State, and may, therefore, be there enforced by suit. But its obligation in. that respect does not affect its nature. In other respects, alimony can not ordinarily be enforced by action at law, but only by application to the Court whch granted it, and subject to the discretion of that Court. * * * And, as the Court of Appeals of the District of Columbia has more than once said, ‘the allowance of alimony is not in the nature of an absolute debt. It is not unconditional and unchangeable. It may be changed in amount, even when in arrears, upon good cause shown to the Court having jurisdiction.’ ” Herein lies the difference. If our former decision was correct, and it can not now be questioned by either party to the action, the plaintiff sued upon a final judgment upon a fixed sum1 then due in the enforcement of which this State had no discretion whatever. Such a judgment comes clearly within the terms of the Bankrupt Act of 1898, which includes in Section 63, among the debts which may be proved in bankruptcy, “a -fixed liability, as evidenced by a judgment or an instrument in writing, absolutely owing.” If the plaintiff’s Illinois judgment had not been held to be a “fixed liability” it would have been subject to* review in this State, where, on grounds of public policy, no alimony is allowed upon a divorce a vinculo. In concurring in the opinion of the Court, I feel that the spirit and intent of the law have been followed, 'albeit by a somewhat circuitous route not entirely of my own choosing.